Title: James Madison to William Cabell Rives, 2 December 1828
From: Madison, James
To: Rives, William Cabell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 2. 1828
                            
                        
                        
                        On turning to my bundles of Old Pamphlets, I picked out the inclosed duplicate Nos. of Debates in Congress
                            during a period for which copies are now scarce. I am sorry I could not find more. They may perhaps be of some aid in
                            making up complete sets as opportunities occur.
                        We had the pleasure of Mrs. Rives’ company till yesterday morning, when she left us in the good health she
                            brought with her. With great esteem & cordial salutations
                        
                        
                            
                                James Madison
                            
                        
                    